Citation Nr: 0605288	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-02 530	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluations are warranted for a low back disorder 
from October 26, 2000?

2.  What evaluations are warranted for allergic rhinitis from 
October 26, 2000?

3.  What evaluations are warranted for an anxiety disorder, 
with a dysthymic disorder, from October 26, 2000?


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

FINDINGS OF FACT

1.  The veteran served on active duty from August 1996 to 
September 1996 and from July 1997 to October 2000.

2.  In February 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or his authorized representative.  38 C.F.R. 
§ 20.204.  In February 2006, the appellant withdrew his 
appeal.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.

ORDER

The appeal is dismissed.

                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


